Citation Nr: 0807526	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 20, 1993, 
for the award of death pension benefits to the veteran's 
widow, for purposes of accrued benefits necessary to 
reimburse the appellant as the person who bore the expense of 
last sickness or burial.


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The veteran had active service from January 1907 to April 
1927.  He died in July 1948.

In July 1952, the Board denied the claim of the veteran's 
widow, [redacted], a/k/a [redacted], [redacted], and [redacted] 
[redacted], for death pension benefits, finding that she was not 
legally married to the veteran and therefore could not be 
recognized as his legal widow for death pension purposes.  
The RO denied the veteran's widow's requests to reopen the 
claim in July 1956, July 1957, November 1967, January 1971, 
on the basis that new and material had not been received.

In December 1994, the RO apparently reopened the veteran's 
widow's claim for death pension benefits, and denied the 
claim on the merits, indicating in a brief administrative 
decision, "The evidence does not show that your marriage to 
the veteran meets the requirements of law for basic 
eligibility."  Subsequently, in a December 1997 document 
entitled, "VA Compensation and Pension Award" (VA Form 21-
8947), the RO granted death pension benefits to the veteran's 
widow under the Improved Pension program, with a handwritten 
notation indicating that the grant of benefits was based on 
her status as the veteran's surviving spouse based on a 
"deemed valid" marriage.  See 38 U.S.C.A. § 101(3) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.52 (2007).  The date 
of commencement of payments of death pension benefits to the 
veteran's widow was August 1, 1993.  The veteran's widow 
filed a notice of disagreement (NOD) as to the effective date 
of the award in November 2001.  Although this NOD was 
untimely based on the date of the decision, the RO found that 
the representative of the veteran's widow had not been 
notified of this decision, and therefore that her NOD was 
valid.  The veteran's widow died in August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 administrative decision 
in which the RO denied the claim of the appellant (who is the 
son of the veteran and the widow), for an earlier effective 
date for the award of death pension benefits to the veteran's 
widow, for purposes of accrued benefits necessary to 
reimburse the appellant as the person who bore the expense of 
last sickness or burial.  The appellant filed a notice of 
disagreement (NOD) in February 2005, and the RO issued a 
statement of the case (SOC) in July 2005.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2005.  The RO issued a 
supplemental SOC (SSOC) in February 2006.

As a final preliminary matter, the Board notes that the 
appellant submitted multiple statements with some documents 
after the March 2006 certification of the appeal to the 
Board, without a waiver of consideration of this evidence by 
the agency of original jurisdiction (here, the RO).  Some of 
this evidence was received within the 90 day period allowed 
for submission of additional evidence and some was received 
after this period.  See 38 C.F.R. § 20.1304(a) (2007).  
However, all of the documents received were copies of 
documents that had previously been received by the RO, 
including cancelled checks indicating that the appellant paid 
for the burial of the veteran's widow, and an affidavit of 
the veteran's widow indicating that the appellant would take 
up her case if she died.  Consequently, as the evidence 
submitted by the appellant since certification is not 
pertinent to the issue on appeal, the Board finds that this 
evidence does not have to be referred to the agency of 
original jurisdiction before the Board makes its decision.  
See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant has submitted evidence that he paid for the 
burial of the veteran's widow, who was receiving death 
pension benefits at the time of her death.

3.  At the time of her death, the veteran's widow had a 
pending claim for an earlier effective date for the award of 
death pension benefits.

4.  In January 1971, the RO denied the veteran's widow's 
request to reopen her claim for death pension benefits on the 
ground that no new and material evidence had been submitted 
to establish a valid marriage between her and the veteran.  
Although notified of this decision, the veteran's widow did 
not appeal.

5.  The next communication from the veteran's widow, a 
request to reopen the claim for death pension benefits, was 
received by the U.S. Consulate in China, as the agent of VA, 
on June 27, 1994; prior to this date, there were no pending 
claims pursuant to which the benefits awarded could have been 
granted.

6.  The December 1997 decision granting death pension 
benefits to the veteran's widow commenced payments beginning 
August 1, 1993, based on an effective date of July 20, 1993, 
one year prior to the RO's receipt of the claim, based on the 
rule regarding benefits granted pursuant to a liberalizing VA 
issue where the claim is filed more than a year after such 
issue. 

7.  Although the veteran's widow and the appellant have 
argued that she should have been granted death pension 
benefits from 1948 based on her claimed marriage to the 
veteran, they have not argued with sufficient specificity to 
warrant consideration as a CUE motion with regard to prior RO 
decisions or the Board's July 1952 decision.




CONCLUSION OF LAW

The criteria for an effective date of June 27, 1993, but no 
earlier, for the award of death pension benefits to the 
veteran's widow, for purposes of accrued benefits necessary 
to reimburse the appellant as the person who bore the expense 
of last sickness or burial, are met.  38 U.S.C.A. §§ 5110, 
5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for accrued benefits, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  After issuance of this letter, and opportunity for 
the appellant to respond, the July 2005 SOC and February 2006 
SSOC reflect readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
claims for accrued benefits, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the latter records are 
considered, constructively, to already be a part of the 
record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the RO's 
May 2005 letter informed the appellant of VA's responsibility 
to obtain outstanding VA records.  Moreover, subsequent 
documents reflect the RO's efforts to obtain from the 
appellant records showing that his funds were used to pay for 
burial of the veteran's widow, and such records were later 
received.  In addition, the RO has received numerous written 
statements and documents from the appellant relating to his 
argument that the widow was entitled to an earlier effective 
date for the grant of the death pension, including documents 
relating to the issue of the validity of the marriage of the 
veteran and his widow.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the appellant.  The Board finds that there is no 
outstanding duty to notify or assist owed the appellant.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death.  See 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000(a) (2007).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent. (2) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's children. (3) 
Upon the death of a child, to the surviving children of the 
veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  See 38 C.F.R. § 
3.1000(a) (2007).

The appellant is seeking accrued benefits based on his status 
as the person who bore the expense of last sickness or burial 
of the veteran's widow, pursuant to 38 C.F.R. § 1000(a)(4) 
(2007).  The Board notes that the evidence does not reflect, 
and the appellant does not claim, that he meets the 
definition of any other individual entitled to receive 
accrued benefits under the circumstances outlined in 
38 C.F.R. § 1000(a)(1) through (4) (2007).  Rather, he claims 
that he is entitled to accrued benefits for the expense of 
burial because the veteran's widow, his mother, was entitled 
at her death to benefits based on her pending claim for an 
earlier effective date for the death pension benefits she was 
being paid effective August 1, 2003.

Initially, the Board notes that, after the RO initially 
indicated that it was unclear whether the appellant had paid 
the burial expenses of the veteran's widow, the appellant 
submitted a receipt and cancelled checks showing that he had 
paid HK $10,300 for the burial of the veteran's widow.  Thus, 
the appellant has shown that he is entitled to reimbursement 
for these expenses as accrued benefits to the extent that the 
veteran's widow was entitled to receive monetary benefits at 
the time of her death in August 2004.

Moreover, an application for accrued benefits must be filed 
within one year after the death of the beneficiary.  See 38 
U.S.C.A. § 5121(c) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1000(c).  In this case, the appellant filed a claim in 
January 2005, clearly within one year of the August 2004 date 
of death of the veteran's widow.

The governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse. 
See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2007).  The 
statute, as interpreted by the Court, provides for 1) 
"benefits awarded but unpaid" which are periodic payments to 
which an individual was entitled to at death under existing 
ratings for decisions, or 2) "accrued benefits" which are 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years.  See Bonny v. Principi, 
16 Vet. App. 504, 507 (2002).

The phrase "not to exceed two years" has been interpreted 
by the Federal Circuit as not limiting survivors of veterans 
to recovery only of those benefits that accrued in the two 
years immediately preceding a veteran's death.  Rather, § 
5121(a) (as in effect prior to December 16, 2003) limits the 
total accrued benefit payments that a survivor may receive to 
those accrued benefits due and unpaid for up to a two-year 
period, regardless of when those benefits were actually 
accrued.  See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 
2004).

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so that 
an eligible survivor(s) may receive the full amount of any 
benefits that were due the beneficiary at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).  The amended provision applies with 
respect to deaths occurring on or after December 16, 2003.  
As the veteran's widow died August 2004, the amended 
provision is applicable to the appellant's claim.

Although an appellant's claim for accrued benefits is 
separate from the claim that the individual receiving VA 
benefits filed prior to her death, the accrued benefits claim 
is "derivative of" that individual's claim and the appellant 
takes that individual's claim as it stood on the date of her 
death.  See Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).

Initially, the Board notes that there were no unpaid periodic 
payments to which the veteran's widow was entitled under 
existing ratings for decisions at the time of her death.  
However, at the time of her death, the veteran's widow had a 
pending claim for entitlement to an earlier effective date 
for the award of death pension benefits.  Until December 
1997, the widow's claim for death pension benefits had been 
denied because she was not considered the "surviving 
spouse" of the veteran.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§§ 3.1(j), 3.50(a) 3.50(b).  As noted, when the RO did find 
that the widow qualified for death pension benefits as the 
surviving spouse of the veteran on the basis of a deemed 
valid marriage, she challenged the effective date assigned 
for commencement of these benefits.  While the veteran's 
widow's NOD with the effective date assigned in the December 
1997 decision granting pension benefits appeared to be 
untimely, the RO found (and the Board agrees) that, because 
her representative was not advised of this determination, her 
November 2001 communication constitutes a timely and valid 
NOD with the assigned effective date.  Therefore, the 
appellant is potentially entitled to accrued benefits 
pursuant to this claim if the evidence of record at the time 
of the death of the veteran's widow reflects entitlement to 
an earlier effective date.

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  The 
effective date for a grant of benefits on the basis of the 
receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the receipt of the new claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q)(1)(ii), 
(r) (2007).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

In this case, as noted, the Board denied the claim of the 
veteran's widow, for death pension benefits, in July 1952, 
and the RO denied the widow's request to reopen the claim in 
July 1956, July 1957, November 1967, and January 1971, on the 
basis that new and material evidence had not been received.  
Although notified of the January 1971 denial of her request 
to reopen, the veteran's widow did not appeal.  That decision 
therefore became final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2007).

The next communication from the veteran's widow was her 
request to reopen the claim received by the U.S. Consulate 
General on June 27, 1994.  The RO apparently reopened the 
claim and denied it on the merits in December 1994, then 
granted that same claim in December 1997 and commenced 
payment on August 1, 1993, apparently based on an effective 
date of July 20, 1993, one year prior to the RO's receipt of 
the request to reopen on July 20, 1994 (for reasons explained 
below).  Under 38 C.F.R. § 3.108 (2007), diplomatic and 
consular officers of the State Department are authorized to 
act as VA's agents and, therefore, claims filed in a foreign 
country will be considered as filed with VA as of the date of 
receipt by the State Department representative.  Thus, 
pursuant to 38 C.F.R. § 3.400(q)(1)(ii) and (r), the 
effective date of the veteran's widow's reopened claim for 
death pension benefits should be the June 27, 1994 date of 
receipt of the request to reopen the claim by the U.S 
Consulate General.

It is well established that the effective date statute, 38 
U.S.C.A. § 5110, does not allow VA to reach back to the date 
of the original claim as a possible effective date for an 
award predicated on a reopened claim.  Sears v. Principi, 16 
Vet. App. 244, 248 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 
2003).  Moreover, there is no document in the claims file 
after the January 1971 denial of the request to reopen and 
prior to the June 27, 1994 claim that could be construed as a 
pending claim pursuant to which the benefits awarded could 
have been granted.

However, in this case, there are two possible exceptions to 
the effective date rules generally applicable to claims 
reopened based on receipt of new and material evidence.  The 
RO apparently assigned the effective date of July 20, 1993 
(with payment commencing on August 1, 1993) based on 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.114(a) (2007), which provide that, where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  If a claimant 
requests review of her claim within one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1) (2007).  However, if the 
claimant requests review of her claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3) 
(2007).  Because the veteran's widow's claim was received by 
the RO on July 20, 1994, the RO assigned an effective date of 
one year earlier, July 20, 1993, and commenced payment the 
first day of the next month, August 1, 1993.

The Board notes that there have been two possibly 
liberalizing laws or VA issues since the veteran's widow 
initially filed her claim.  As noted, in order to be entitled 
to death pension benefits, the widow had to be considered the 
surviving spouse of the veteran.  At the time she filed her 
initial claim in 1948, in order to be recognized as the 
veteran's widow, the widow had to establish that she was 
legally married to him in accordance with the law of the 
place where they resided at the time of their claimed 
marriage or when the right to pension accrued.  See Board 
Decision (July 24, 1952).  VA regulations at that time 
provided that a marriage could not be recognized as valid 
until it was shown that prior marriages had been resolved.  
Id.  However, the governing law has been changed twice since 
the widow filed her claim.  First, effective 1958, the law 
was changed to allow an individual to be considered a 
surviving spouse on the basis of a "deemed valid" marriage.  
See Pub. L. No. 85-209, 71 Stat. 485 (1957), recodified by 
Pub. L. No. 85-857, 72 Stat. 1105, 1109 (1958).  

In addition, in 1991, VA's General Counsel determined that an 
impediment to a valid marriage did not consist solely of a 
prior marriage that was not legally dissolved.  Specifically, 
an alleged common law marriage in a jurisdiction that does 
not recognize common law marriages may still be considered 
deemed valid by VA provided the claimant had no knowledge of 
the impediment.  See VAOPGCPREC 58-91 (June 17, 1991).  The 
RO granted the death pension benefits on the basis that there 
was a "deemed valid marriage."  Apparently indicating that 
this finding was based on a liberalizing VA issue, VAOPGCPREC 
58-91, which was issued after the January 1971 RO denial and 
before the June 27, 1994 request to reopen, the RO assigned 
an effective date one year earlier than the date the RO 
received the claim, which was July 20, 1994 (with payments to 
commence the first day of the following month, August 1, 
1993).  The Board assumes that VAOPGCPREC 58-91 was a 
liberalizing VA issue, and that the RO correctly applied the 
liberalizing VA law or issue exception to the general 
effective date rules regarding petitions to reopen.  See 
38 C.F.R. § 3.114(a)(3) (where claim reviewed at request of 
claimant more than one year after liberalizing VA issue, 
benefits may be authorized for a period of 1 year prior to 
date of receipt of such request).  However, as noted, the 
date of receipt of claim should have been June 27, 1994, the 
date that the U.S. Consulate General in China received the 
claim.  38 C.F.R. § 3.108 (2007).  Consequently the provision 
allowing for an effective date one year prior to the date of 
receipt of claim warranted an effective date of June 27, 1993 
(with payments to begin July 1, 1993) rather than July 20, 
1993 (with payments to begin August 1, 1993).

In addition, the veteran's widow and the appellant have 
argued that the Board and the RO erred in denying the 
veteran's widows claims for death pension benefits over the 
years.  Although the finality of the July 1952 Board decision 
and the July 1956, July 1957, November 1967 RO decisions 
could be vitiated by a finding of clear and unmistakable 
(CUE) in those decision (see Routen v. West, 142 F.3d 1434, 
1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions 
to the rules regarding finality and effective dates)), such a 
claim has not been raised here with sufficient specificity to 
warrant consideration as a CUE motion.  Neither the veteran's 
widow nor the appellant have used the term clear and 
unmistakable error or CUE.  The veteran's widow and the 
appellant have argued that the Board's July 1952 decision and 
subsequent RO decisions were erroneous; however, merely to 
aver that there was CUE is not sufficient to raise the issue; 
rather a CUE claim requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Phillips v. Brown, 
10 Vet. App. 25, 31 (1997); Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  The Board finds that the general assertions 
of the veteran's widow and the appellant that the prior 
decisions were erroneous because the veteran and the 
veteran's widow were in fact married contain no such 
specificity, particularly given the difficulties in 
ascertaining the precise nature of events that occurred with 
regard to the veteran, the two women with whom he lived prior 
to the claimed marriage to the veteran's widow, and the 
veteran's widow, in the early 1900s in a village in China.

For the foregoing reasons, the claim for an effective date 
earlier than July 20, 1993 (with payments commencing August 
1, 1993), as the date of the award of death pension benefits 
to the veteran's widow, for purposes of accrued benefits 
necessary to reimburse the appellant as the person who bore 
the expense of last sickness or burial, is granted to the 
extent that the effective date of the award should be June 
27, 1993, with payments commencing July 1, 1993; otherwise 
the claim must be denied.  

Accordingly, the Board concludes that the appellant is 
entitled to accrued benefits necessary to reimburse him as 
the person who bore the expense of last sickness or burial 
only in the amount warranted by this earlier effective date.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
to the extent that the preponderance of the evidence is 
against the appellant's claim for an effective date prior to 
July 1, 1993, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An earlier effective date of June 27, 1993, for the award of 
death pension benefits to the veteran's widow, for purposes 
of accrued benefits necessary to reimburse the appellant as 
the person who bore the expense of last sickness or burial, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


